Bleckley, Chief Justice.
1. The controlling legal question involved in this case was decided when the case was here upon a former writ of error. East Rome Town Co. v. Brower, 80 Ga. 258. The question then left open was one of fact, viz., whether the records of the corporation touching this contract were properly made and spoke the truth. They would speak the truth, if in truth and in fact there was a called meeting of the stockholders of the corporation held on the 8th of October, 1877, at which were present Brower, Nagle and Smith, and if in truth and in fact .“The following proposition of A. Thew H. Brower was accepted to wit: A. Thew H. Brower to pay $3,000 in three years for that portion of the company’s land known as the ‘Hamilton Place,’ bounded by the Selma, Rome and Dalton railroad, the county road and the Etowah river, being twenty acres more or less, the company reserving the land occupied by the bridge-keeper’s house, and land enclosed connected with the bridge-keeper’s house and used by the bridge-keeper for garden, etc. at this time; the property sold being desig-
N
nated on the company’s maps by w+e, bounded by
s
railroad, river and county roads as before mentioned.” We have examined the evidence adduced on the second trial, and are well convinced, not only that the jury were correct in finding as they did upon this question of fact, but that they could not have found otherwise; in other words, that the evidence constrained the verdict upon the element of contract. It is needless, therefore, to scrutinize the charge of the court; for the verdict being right, nothing wrong in the charge could vitiate it.
2. The minutes of the meeting above referred to, though entered in the book several months afterwards, were so entered by the secretary of the corporation *227under Brower’s direction, and consisted of a copy of notes or minutes kept and furnished by Brower himself ; and therefore, these original minutes or notes having been destroyed, the book was properly admitted in evidence, whether it would have been good evidence under other circumstances or not. Brower was a stockholder in the corporation, both when his notes of the proceedings were taken and when they were entered in the book.
8. We see nothing to indicate that the point made-here in argument upon the time from which the jury-found that interest was to be counted on the rents ormesne profits, was presented to the court below. The-grounds of the motion for a new trial that the verdict was contrary to evidence and to law, went to the whole verdict, and gave no intimation that there was any special complaint as to interest. Moreover,, the evi•dence does not enable us to determine from what time interest ought to be computed. If the jury made any mistake in that respect, it ought to have been- called to the attention of the judge below, so that in revising the brief of evidence he could have seen to it that the brief was full enough to enable this court to handle the question as a separate point. The only error assigned in the bill of exceptions is the refusal to grant a new trial, and we fully coincide with the-court below in the opinion that a new trial should, not be granted.

Judgment affirmed..